Citation Nr: 0814392	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-09 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for left ear 
sensorineural hearing loss.

2.	Entitlement to service connection for right ear 
sensorineural hearing loss.

3.	Entitlement to an evaluation greater than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to September 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2005, January 2006 and September 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.	The veteran is not currently diagnosed with right ear 
sensorineural hearing loss for VA purposes.

2.	Left ear sensorineural hearing loss was not manifested in 
service or within one year of service discharge, and is 
not etiologically related to such service.

3.	PTSD is manifested by no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, mild memory 
loss, chronic sleep impairment, anxiety and panic attacks 
occurring twice per month.


CONCLUSIONS OF LAW

1.	Right ear sensorineural hearing loss was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).

2.	Left ear sensorineural hearing loss was not incurred in or 
aggravated by service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).


3.	The criteria for an evaluation for PTSD in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  (4) 
VA must also request that the claimant provide any evidence 
in the claimant's possession that pertains to a claim.  38 
C.F.R. § 3.159 (2007).  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With regards to all VCAA notice elements of the veteran's 
service connection claims, and VCAA notice elements two 
through four of the veteran's increased ratings claims, the 
Board finds that July 2005 and July 2006 notice letters fully 
satisfied these duties to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these notice 
letters requested that the veteran provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the veteran.  He was also 
expressly advised of the need to submit any evidence in his 
possession that pertains to the claim decided herein.  
Finally, the notice letters advised the veteran what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which, at a minimum, notifies the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41. 

In this case, the veteran was provided pertinent information 
in the July 2006 VCAA notice letter.  Specifically, the July 
2006 letter informed the veteran of the need to provide on 
his own, or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment.  He 
was also told that should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic code(s) from 38 Code of Federal Regulations, Part 
4, and that his disability would be assigned a rating between 
0 and 100 percent.  Finally, the July 2006 letter provided 
the veteran with examples of pertinent medical and lay 
evidence that he may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

The Board acknowledges the July 2006 letter did not 
specifically inform the veteran that he must provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his daily life.  However, this 
letter advised him that he may submit statements from persons 
who have witnessed how his disability symptoms affect him.  
The Board finds that the veteran could be reasonably expected 
to understand the need to provide evidence regarding the 
impact of his service-connected disability on his daily life, 
as opposed to his employment, from this statement.  Moreover, 
the Board concludes that the veteran demonstrated actual 
knowledge of the need to submit evidence regarding the impact 
of his disability on his daily life at his August 2006 VA 
examination, at which the veteran indicated he avoids going 
out to eat because he feels uncomfortable when away from 
home.  Under these circumstances, the Board finds that any 
VCAA notice error with respect to this provision of first 
element notice is non-prejudicial to the veteran, and that 
the Board may proceed with its decision.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication, such as by demonstrating that 
any defect was cured by actual knowledge on the part of the 
claimant, that a reasonable person could be expected to 
understand from the notice what was needed, that a benefit 
could not have been awarded as a matter of law, or perhaps 
where the claimant has stated that he or she has no further 
evidence to submit, or where the record reflects that VA has 
obtained all relevant evidence).  

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As a final matter, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Both March 2006 and July 2006 VCAA letters provided 
such notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations was furnished 
to the veteran.  For those elements of notice that the 
veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  The 
veteran has provided a private audiological examination and 
opinion as well as a private psychological evaluation.  He 
has not identified any additional medical records that should 
be obtained.  The veteran was afforded a VA audiological 
examination in November 2005 and VA examinations to determine 
the severity of his PTSD in February and August 2006.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

Right ear sensorineural hearing loss

The veteran maintains that he currently suffers from hearing 
loss as a direct result of his active service.  He asserts 
that he experienced a significant amount of in-service 
acoustic trauma as a radio operator aboard helicopters.  In 
reviewing the veteran's service records, the Board notes that 
the veteran received gunner wings and an aircraft crewman 
badge.  As such, the RO has conceded in-service acoustic 
trauma; the Board concurs.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

Upon review, service medical records are negative for a 
hearing loss disability in the right ear.  Post service 
medical evidence includes an August 2005 private audiogram 
and a November 2005 VA audiology examination.  The 
examinations indicated the following puretone thresholds in 
the right ear:


HERTZ

500
1000
2000
3000
4000
AUG. 2005
15
15
10
15
30
NOV. 2005
5
5
0
5
30

Speech audiometry revealed speech recognition ability in the 
right ear of 100 percent in both August and November 2005.  

Considering the results of the August and November 2005 
audiological examinations, it is clear that the veteran does 
not currently suffer from a current right ear hearing loss 
disability for VA benefit purposes.  His puretone thresholds, 
at 500, 1000, 2000, 3000, and 4000 Hertz, were less than 40 
in all frequencies, and he did not show puretone thresholds 
of 26 or more in 3 or more frequencies in his right ear.  His 
scores on the Maryland CNC Test were not less than 94 percent 
at either examination.  The veteran has not identified any 
post-service testing revealing the presence of hearing loss 
disability for VA compensation purposes.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  

Other than the veteran's contentions, the record contains no 
competent evidence of a current diagnosis of right ear 
sensorineural hearing loss.  As such, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran has a right ear hearing loss disability for 
VA purposes.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Left ear sensorineural hearing loss

As discussed above, the veteran asserts he suffers from 
sensorineural hearing loss as a result of acoustic trauma 
suffered during active service.  The RO has conceded in-
service acoustic trauma.

The reports of an August 2005 private and November 2005 VA 
audiology examination both show current left ear 
sensorineural hearing loss for VA purposes.  See 38 C.F.R. 
§ 3.385. 

Service medical records are negative for any findings of 
treatment or diagnosis of left ear hearing loss.  An 
audiological examination pending service discharge in 
September 1966 indicates the veteran's hearing to be normal.  
See Hensley v. Brown, 5 Vet. App. 155 (1993). His ears and 
drums were normal.  There were no findings or complaints 
pertaining to hearing loss.  There is no evidence of record 
to indicate the veteran complained of or sought treatment for 
left ear hearing loss until August 2005, over 35 years post-
service.  As there was no left ear hearing loss for VA 
purposes shown within one year of service discharge, the 
presumption of service connection does not apply.  See 
38 C.F.R. §§ 3.307, 3.309(a).

In addition, the lapse in time between service and the first 
complaints of hearing loss also weighs against the veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  

As noted above, the veteran was provided a private 
audiological examination in August 2005 and a VA audiological 
examination in November 2005.  Dr. Foss, a private 
audiologist, opined that "it is quite likely that [exposure 
to helicopters and machine guns in service] was the beginning 
of [the veteran's] hearing loss."  However, the VA examiner 
found that the veteran's left ear hearing loss is not likely 
due to military noise exposure.  In deciding whether the 
veteran's left ear hearing loss is etiologically related to 
his active service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others. Evans v. West, 12 Vet. App. 22, 30 
(1998).  That responsibility is particularly onerous where 
medical opinions diverge.  At the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id; see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).

Here, there are legitimate reasons for accepting the November 
2005 VA examiner's unfavorable medical opinion over the 
favorable August 2005 opinion of Dr. Foss.  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Also, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

While Dr. Foss offers a favorable opinion, he indicates that 
the veteran's hearing loss began during his military service.  
However, as noted above, the veteran's hearing was found to 
be normal upon service separation, and evidence of record 
shows the veteran did not suffer from a hearing disability 
until 2005.  Therefore, the Board finds that Dr. Foss's 
statement is not supported by the evidence of record and thus 
is not probative evidence upon which service connection may 
be granted.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  

In comparison, the November 2005 VA examiner supported his 
negative opinion based on the evidence of record, namely 
citing the veteran's normal hearing at service separation.  
In addition, the VA examiner noted that exposure to loud 
noises can result in damage to the inner ear, but such damage 
would result immediate permanent hearing loss.  Since the 
damage is done upon exposure to the noise, a normal audiogram 
subsequent to noise exposure, as exists in the present case, 
verify that the hearing had recovered without permanent 
hearing loss.  Thus, the Board finds that the VA examiner's 
November 2005 medical opinion is accordingly more probative 
than that rendered by Dr. Foss.

The Board also acknowledges that the veteran himself has 
claimed he currently suffers from a left ear sensorineural 
hearing loss disability that is etiologically related to 
active service.  However, as a layman, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  

In sum, the veteran has not submitted probative medical 
evidence establishing that he currently suffers from left ear 
sensorineural hearing loss that is etiologically related to 
acoustic trauma suffered in service.  While the evidence of 
record does contain a private medical opinion in support of 
the veteran's claim, the Board finds that this opinion is not 
probative, as it is not supported by the evidence of record.  
In addition, a VA audiologist found that the veteran's 
current hearing loss is not likely etiologically related to 
in-service acoustic trauma.  Also, the absence of any medical 
records of a diagnosis or treatment for over 35 years after 
service is probative evidence against the claim for direct 
service connection.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for left ear sensorineural hearing loss, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107 (West 2002).

II.	Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently assigned a 30 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  Under this diagnostic code, a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran does not meet the criteria for an evaluation in 
excess of 30 percent for PTSD.  February and August 2006 VA 
examination reports and an April 2006 private psychological 
evaluation report indicate that the veteran's PTSD is 
characterized by a depressed mood, irritability, anxiety, 
panic attacks once or twice a month, chronic sleep impairment 
and mild memory loss.  Additionally, these records indicate 
that the veteran reports feeling uncomfortable leaving the 
house and avoids social situations.  As will be discussed in 
more detail below, such symptoms indicate some occupational 
and social impairment; however, they do not warrant a 
disability rating in excess of 30 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the veteran's symptomatology most closely approximates a 
50 percent evaluation or higher.  In this regard, the Board 
notes that the veteran's medical records do not contain 
evidence which supports a finding that the veteran suffers 
from delusions or obsessive rituals.  Similarly, the April 
2006 psychological evaluation indicates the veteran suffers 
from panic attacks or flashbacks approximately one or two 
times a month, a symptom contemplated by a 30 percent 
evaluation.  Finally, no mention is made in the evidence of 
record of any obsessional rituals congruent with a higher 
evaluation.

With regards to speech impairment, a symptom contemplated by 
a 50 percent evaluation, the Board notes that the April 2006 
psychological evaluation notes the veteran's speech to be 
impaired in terms of elocution and articulation, but also 
notes that his associations are logical, stream of mental 
activity within normal limits, and articulation and syntax 
are within intelligible limits.  In addition, the August 2006 
VA examination report notes the veteran's speech to be 
spontaneous, clear and coherent.

Higher ratings also take into account the inability to attend 
to basic personal appearance and hygiene and impaired thought 
and judgment.  Both the February and August 2006 VA 
examinations and the April 2006 psychological evaluation 
indicate the veteran appeared clean, well groomed and 
appropriately dressed.  Finally, both the February and August 
2006 VA examination reports and the April 2006 psychological 
evaluation indicate that the veteran was oriented in all 
spheres.  

With regard to the veteran's ability to establish and 
maintain personal relationships, the Board notes that the 
veteran has indicated he avoids social situations.  In this 
regard, the April 2006 psychological evaluation notes that, 
while the veteran is a member of the Veterans of Foreign Wars 
and American Legion, he does not attend meetings because he 
"doesn't like to be around crowds."  However, the veteran's 
records demonstrate that he and his current wife are happily 
married, and travel together recreationally and to visit 
relatives.  Thus, the Board concludes that, although the 
veteran may have some relationship difficulties, particularly 
with society in general, he is capable of maintaining 
successful relationships.  

The Board acknowledges that the April 2006 psychological 
evaluation indicates the veteran has some difficulty in 
establishing effective work relationships, which is 
contemplated by higher ratings.  For instance, the 
psychological evaluation notes that the veteran's inability 
to relate to others is becoming more impaired and would 
unquestionably present an impossible hurdle to gainful 
employment.  However, the evidence of record also indicates 
the veteran is capable of maintaining successful, gainful 
employment.  In this regard, the August 2006 VA examination 
report notes that, while the veteran enjoys work less, he 
pushes himself to continue his employment.  

In addition, the evidence of record also indicates that the 
veteran has a normal affect and depressed mood, no suicidal 
ideation, is able to understand complex commands and does not 
meet the majority of the criteria for higher evaluations.  
Thus, although the Board finds that the veteran exhibits some 
symptoms associated with a higher evaluation, it concludes 
that the veteran's overall disability picture continues to 
most closely approximate that contemplated by a 30 percent 
evaluation.

Also of record are the veteran's Global Assessment of 
Functioning (GAF) scores.  GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  The Board notes that while GAF scores are probative of 
the veteran's level of impairment, they are not to be viewed 
outside the context of the entire record.  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability rating.

The veteran's GAF scores have fluctuated over the course of 
the rating period.  The February 2006 VA examination reports 
notes the veteran's GAF score as 64, the April 2006 private 
psychological evaluation finds the veteran's GAF score to be 
49 to 51, and the August 2006 VA examination report indicates 
the veteran's GAF score was then 58.  A GAF score of 41 to 50 
is indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social occupations, or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores ranging between 51 and 60 indicate moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
peers or co-workers).  Finally, GAF scores ranging between 61 
and 70 indicate some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational or 
social functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and has 
some meaningful interpersonal relationships.

The Board recognizes that the veteran's GAF scores indicate 
he suffers from some moderate PTSD symptoms.  However, the 
Board again notes that GAF scores are just one component of 
the veteran's disability picture, and that it does not have a 
"formula" that it follows in assigning evaluations.  
Rather, the Board considers the veteran's entire disability 
picture, including GAF scores.  Furthermore, the Board need 
not accept a GAF score as probative.  See Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (it is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same).  As such, in viewing the evidence of record in its 
entirety, the Board finds that the veteran's overall 
disability picture continues to most closely approximate that 
contemplated by a 30 percent evaluation.

The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
Although the veteran is competent to provide evidence 
regarding symptomatology, he is not competent to provide an 
opinion regarding the severity of his symptomatology.  Such 
evidence must come from a medical professional.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the evidence of record demonstrates that the veteran 
successfully maintains a relationship with his wife and 
family as well as gainful employment.  Although the veteran 
reports anxiety and occasional irritability problems, there 
is no evidence of any physical outbursts, nor does he report 
a lack of self-control with respect to his anger.  The record 
also demonstrates that he is able to function independently, 
and has no delusions, weekly panic attacks or obsessional 
rituals.  He does, however, exhibit a depressed mood and 
chronic sleep impairment.

Overall, the Board concludes that the evidence discussed 
above supports no more than a 30 percent rating.  The Board 
acknowledges that the evidence of record demonstrates that 
the veteran has some moderate symptoms such as difficulty 
establishing and maintaining effective social relationships, 
but his overall disability picture does not warrant a higher 
rating in excess of 30 percent.  In reaching its decision, 
the Board considered the benefit-of-the-doubt rule.  However, 
the preponderance of the evidence is against an evaluation 
higher than 30 percent, and therefore, does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Service connection for right ear sensorineural hearing loss 
is denied.

Service connection for left ear sensorineural hearing loss is 
denied.

An evaluation in excess of 30 percent for PTSD is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


